DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.

Applicant’s Response
Applicant's response, filed 16 May 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the substitute Specification filed on 16 May 2022 and in the amended claims as amended in the response filed on 16 May 2022.

Drawings
	The corrected drawings filed on 16 May 2022 are accepted.

Specification
	The substitute Specification and the corrected Abstract filed on 16 May 2022 is accepted.
Claim Interpretation of non-limiting recitations
	In claims 1 and 6 the use of reference characters corresponding to elements recited in the detailed description and the drawings do not limit the scope of the recited method and system.
In claim 1, lines 22-26 the step of “detecting one or more states of a plurality of neuromuscular profiles” is a contingent limitation since this step only occurs “when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU) based on the comparison (314).” See MPEP 2111.04(II) which explains that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. When analyzing the claimed method as a whole, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” In the instant case, for the purpose of examination the step of detecting one or more states of a plurality of neuromuscular profiles in claim 1 is not considered as required.
In claim 1, lines 8-9; claim 6, lines 12-13 and claim 11, lines 8-10 the recitation of “...to match one or more experimentally obtained lengths of the plurality of skeletal joints” does not limit the scope of the claims because is directed to an intended outcome of identifying one or more actions. 
In claims 4, 9 and 14 the recitation of “to extract one or more actions” does not limit the scope of the claim because is directed to an intended outcome of “tracking real world motion of the UUO”. 

Examiner’s interpretation of the term “neuromuscular profile”
	The Applicant’s Specification does not provide a special definition for the term “neuromuscular profile”. The Specification refers to the term “neuromuscular profile” as comprising “one or more states of the UUO” (paragraph 6), “one or more neuromuscular profiles (e.g. state of the UUO)” (paragraph 39), “the one or more neuromuscular profiles comprise but are not limited to, one or more states (e.g., normal, abnormal, and the like) of the UUO” (paragraph 42). However, none of these portions of the Specification provide a definition for the term “neuromuscular profile”. Lacking any special definition of the term “neuromuscular profile” this term is given its broadest most reasonable interpretation based on the dictionary meaning of the term profile and the dictionary meaning of the term neuromuscular. For the purpose of examination, the term “neuromuscular profile” is interpreted herein as information (profile) relating to nerves and muscles (neuromuscular) wherein said information includes states (“normal, abnormal or the like) of a user”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for determining the state of a joint or joints of a user based on model parameters pertaining to joint torques, joint angles and angular displacement (see Specification at paragraphs 63-67 and figures 8A-8B), does not reasonably provide enablement for “detecting a one or more states of a plurality of neuromuscular profiles”. See Examiner’s interpretation of the term “neuro muscular profile” above. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 1 is directed to a processor-implemented method comprising the steps of: obtaining neuro-motor data, scaling a joint model, parameterizing the scaled joint model, optimizing a joint cost function by tuning one or more physiologically interpretable parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing a comparison, and detecting one or more states of a plurality of neuromuscular profiles. 
Claim 6 is directed to a system comprising a memory, one or more communication interfaces and one or more processors configured to: obtain neuro-motor data, scale a joint model, parameterize the scaled joint model, optimize a joint cost function by tuning one or more physiologically interpretable parameters, determine a level of the tuning of the one or more physiologically interpretable model parameters, perform a comparison, and detect one or more states of a plurality of neuromuscular profiles. 
Claim 11 is directed to one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: obtaining neuro-motor data, scaling a joint model, parameterizing the scaled joint model, optimizing a joint cost function by tuning one or more physiologically interpretable parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing a comparison, and detecting one or more states of a plurality of neuromuscular profiles.
As such, the Specification must describe how to detect one or more states of plurality of neuromuscular profiles.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are directed to a processor-implemented method, a system and a non-transitory machine readable information storage medium. The processes recited in the claims include: obtaining neuromotor data, scaling a joint model, parameterizing the scaled joint model, obtaining a joint  cost function optimizing a joint cost function by tuning one or more physiologically interpretable model parameters, determining a level of the tuning of the one or more physiologically interpretable model parameters, performing comparison between the one or more tuned physiologically interpretable model parameters and one or more corresponding model parameters pre-computed for a normal user (NU) and, “detecting one or more states of a plurality of neuromuscular profiles”.
As explained in the section of the Examiner’s interpretation of the term neuromuscular profile above, the term “neuro muscular profile” is being interpreted for the purpose of examination as information (profile) relating to nerves and muscles (neuromuscular) wherein said information includes information pertaining the states (“normal, abnormal or the like) of a user”.
Thus, the written description must enable one of ordinary skill in the art as to how to detect states of information relating to nerves and muscles (neuromuscular profile) wherein said information includes information pertaining the states (normal, abnormal or the like) of a user.
With regard to (3), (4) and (5) the art in the field of physiology and medical diagnosis teaches how to generate a neuromuscular profile (see US 8,323,190 to Vitiello) and how evaluate and determine a state (score) neuromuscular abilities (see US 2011/0004126 Einav). As such, a person of ordinary skill in the art would be enabled to generate a neuromuscular profile and to evaluate the state of neuromuscular abilities. However, the state of the art at the time of the invention does not teach how to detect one or more states of a plurality of neuromuscular profiles as in claims 1, 6 and 11. 
With regard to (6) and (7) the Specification does not describe how to detect states of information relating to nerves and muscles (neuromuscular profile). The Specification at paragraph 42 describes: 
“In an embodiment, the one or more neuromuscular profiles comprise but are not limited to, one or more states (e.g., normal, abnormal, and the like) of the UUO ( ... ) In an embodiment, the one or more neuro muscular profiles are detected when variation(s) in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU), wherein the variation(s) in the one or more values is indicative of presence and severity of the one or more neuro muscular profiles.”

However, this portion of the Specification does not provide a description on how to detect one or more states of information relating to nerves and muscles (neuromuscular profile).
The Specification describes the use of the proposed methodology as it pertains to the problem of arm flexion (see paragraph 26) and, to the personalization of a model of the arm dynamics and joint cost functional (see paragraph 66) to personalize and quantify underlying movement dynamics (See paragraph 67). In particular, the Specification describes how to determine variations in the velocity penalty (p) and state penalty (p) in normal users and users under observation (patient) and the comparison of said penalties between normal users and a user under observation (patient) (see figures 8A and 8B). The Specification describes in which circumstances is the variation in said penalties observed. See Specification at paragraph 67 which describes:
“The estimated cost functional parameterized by state penalty p and velocity penaltyp is significantly different between normal subjects and patients (p<0.05). A lower p, is observed in patients leading to jerky fast movements and a higher p, indicating a lessened ability to hold the hand in an intermediate position. The above results suggest that cost functional associated with a subject is a good measure to personalize and quantify the underlying movement dynamics”.

As such, the disclosure provides guidance on how to determine the state of a joint or joints of a user based on model parameters pertaining to joint torques, joint angles and angular displacement and the disclosure describes how to distinguish differences in joint parameters between normal and abnormal subjects (see paragraphs 65-67).
With regard to (8) the broadest most reasonable interpretation of claims 1, 6 and 11 is that it requires the detection to detect one or more states of information relating to nerves and muscles (neuromuscular profile).  However, there is a significant degree of undue experimentation since the Specification does not describe what constitutes is a “state or states” of information pertaining to nerves and muscles and how to detect said states. A person of ordinary skill in the art would have to elucidate what the state or states of information pertaining to nerves and muscles encompass and how to detect said states. The only knowledge available to the skilled artisan at the time the invention was made was neuromuscular profiles could be generated and that neuromuscular abilities could be evaluated and a score or state determined,
 Based on the above, the Examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
For examination purposes prior art teaching or suggesting detecting the state of a joint or joints of a user based on the comparison of experimental data and model parameters pertaining said joint or joints will be interpreted as meeting the claimed limitation.
Claims 2-5, 7-10 and 12-15 are rejected for depending on a rejected base claim.
35 USC §112(a) Rejection-Response to Arguments
Applicant’s arguments filed on 16 May 2022 have been considered. A new grounds of rejection has been set forth as necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following rejections are maintained from the previous office action.
Claims 1, 6 and 11 contain the trademark/trade name Kinect®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name Kinect® is used to identify/describe a device or a sensor from which neuromotor data is obtained and, accordingly, the identification/description is indefinite. 
For examination purposes the term Kinect® is being interpreted as addressing the source of the sensor used for obtaining neuromotor data but not the type of sensor or the sensor itself (see MPEP 2173.05(u)). It is also noted that the use of Kinect® in the claims is within the context of a method or process step and is not recited as an element of a system or device. For the purpose of examination, prior art teaching or suggesting a step of obtaining information pertaining to a plurality of skeletal joints (“neuro motor data”) via any sensor or device, will be interpreted as meeting the claimed limitation.
Claim 1 lines, 7-9; claim 6 lines, 11-13 and claim 11, lines 8-10 recite: “scaling(scale) a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints (304) to match one or more experimentally obtained lengths of the plurality of skeletal joints”.
Firstly, the recitation of scaling a model by “identifying one or more actions” is unclear because the identification of an action only provides information on what is the action or, action type being performed by a subject. The Applicant has not provided any special definition to the term scale or scaling. The Applicant’s Specification at paragraph 40 page 15 refers to term “scale” as an equivalent of “personalize” and, at paragraph 54 the Applicant’s Specification describes that the model is scaled “to match the experimentally obtained lengths of the different joints”. As such, the broadest most reasonable interpretation of “scaling (scale) a joint model”, in light of the Specification, is that it requires an adjustment of a model based on experimental data form a user. Nothing in a type of action being performed by a subject provides the basis for scaling or personalizing a joint model and, as such, the claims are unclear as to what aspect of an identified action is being used to scale the joint model. If the Applicant’s intention is to set forth that the claims require a step of identifying an action performed by a subject and a step of scaling a joint model, the claims should be amended accordingly. Secondly, the recitation of “.....by identifying the one or more actions performed on the plurality of skeletal joints” is unclear because the claims do not recite a positive active step of performing actions on a plurality of skeletal joints. The claims recite that the obtained neuromotor data comprises “information pertaining to a plurality of skeletal joints specific to one or more actions being performed by the UUO”. There are no “actions” being performed on the plurality of skeletal joints recited in the claims. The recitation of “specific to one or more actions being performed by the UUO” merely sets forth an attribute of the information comprised in the obtained neuromotor data. The claims are unclear as to what is being identified and used for the scaling of the joint model. Thirdly, the recitation of an action performed on a plurality of skeletal joints is unclear as to who or what is performing the action on the joints. The Applicant is asked to clarify whether the claims require one or more actions performed by the plurality of skeletal joints or, whether the claim requires that an external source manipulate or control a joint to perform an action on said joint or, whether the claim requires a user to perform an action or task using a joint. Clarification is requested.
For examination purposes prior art teaching or suggesting adapting a joint model using measurements obtained from a subject while the subject performs a task or action will be interpreted as meeting the claimed limitation.
Claim 1, lines 15-16; claim 6, lines 21-22 and claim 11, lines 16-17 recite: “determining (determine) a level of the tuning of the one or more physiologically interpretable model parameters based on the optimized joint cost function”.
The recitation that the “determining a level of tuning of the one or more physiologically interpretable parameters” is “based on the optimized joint cost function” is unclear. The Specification does not provide any special definition to the term “level of tuning of the one or more physiologically interpretable parameters”. The broadest most reasonable interpretation of a “level of tuning” based on its customary meaning is a degree or amount of adjustment or change. As such, the broadest most reasonable interpretation of the term “level of tuning of the one or more physiologically interpretable parameters” is that it requires determining the degree or amount of adjustment of the physiologically interpretable parameters. A cost function does not provide the basis for determining a degree or amount of adjustment or change of a parameter or, a “level of tuning” of a parameter. As described in the Applicant’s Specification at paragraph 41 page 15: “joint cost function (JC) refers to cost (e.g., energy, smoothness, and the like) associated with movement of one or more skeletal joint(s) against the gravity to perform one or more task(s)”.  The Applicant is asked to clarify what aspect of the optimized joint cost function provides the basis for determining the level of tuning of the one or more physiologically interpretable parameters. Clarification is requested. 
For examination purposes prior art teaching or suggesting determining level of contribution of a physiologically interpretable parameter to a total joint cost will be interpreted a meeting the claimed limitation.
The following rejections are new grounds of rejection and are necessitated by the claim amendments herein.
Claim 1 lines, 7-9; claim 6 lines, 11-13 and claim 11, lines 8-10 recite: “scaling(scale) a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints (304) to match one or more experimentally obtained lengths of the plurality of skeletal joints”.
The Applicant is asked to clarify what is being “matched” to the experimentally obtained lengths. The Applicant is asked to clarify whether it is the joint model, the skeletal joint or the “actions performed” the element of the claim that is being “matched” to the experimentally obtained lengths. Clarification is requested.
For examination purposes prior art teaching or suggesting adapting a joint model using measurements obtained from a subject while the subject performs a task or action will be interpreted as meeting the claimed limitation.
Claim 1, lines 17-21; claim 6, lines 23-27 and claim 11, lines 18-22 recite: “performing (perform) a comparison using the one or more tuned physiologically interpretable model parameters between the plurality of skeletal joints specific to one or more actions being performed by the UUO and one or more corresponding model parameters pre-computed for a normal user (NU)...”
The recitation of performing a comparison between skeletal joints and model parameters in unclear. A skeletal joint is a connection between bones and other hard structures in the body and a skeletal joint per se cannot be compared to a model parameter. The Applicant is asked to clarify what aspect of a skeletal joint is being compared with a model parameter. Clarification is requested. 
For examination purposes prior art teaching or suggesting the comparison of model parameters with experimental amongst subjects will be interpreted as meeting the claimed limitation.
Claim 1, lines 22-26; claim 6, lines 28-32 and claim 11, lines 23-27 recite: “detecting one or more states of a plurality of neuromuscular profiles, wherein the neuromuscular profiles are detected when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU)...”.
Firstly, the recitation of “detecting one or more states of a plurality of neuromuscular profiles is unclear.” As explained in the Examiner’s Interpretation of the term neuromuscular profile above, lacking any special definition of this term in the Applicant’s Specification and the claims, this term is interpreted herein as information (profile) relating to nerves and muscles (neuromuscular)”. As such, the recitation of detecting one or more states of information relating to nerves and muscles (neuromuscular profile) is unclear as to what aspect if information relating to nerves and muscles (neuromuscular profile) is being detected as a “state”. Secondly, the recitation of “wherein the neuromuscular profiles are detected” lacks antecedent basis in the claims. The claims recite detecting one or more states of a plurality of neuromuscular profiles. Thirdly, the recitation that said “states” are detected “when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined” is unclear because there is no recitation in the claims that “variations” in one or more values are “detected”. The claims are unclear as to what is the condition that must be met for the detection of states and/or neuromuscular profiles to occur. Fourthly, the recitation that “variations in one or more values associated with ........model parameters are determined in comparison to one or more corresponding model parameters pre-computed” is unclear as to what is “in comparison”. The Applicant is asked to clarify whether it is the variation in one or more values that is “in comparison” to the corresponding model parameters or, whether it is the values associated with the model parameters that is “in comparison” to the corresponding model parameters or, whether it is the model parameters that is “in comparison” to the corresponding model parameters. Clarification is requested.
For examination purposes prior art teaching or suggesting detecting the state of a joint or joints of a user based on the comparison of experimental data and model parameters pertaining said joint or joints will be interpreted as meeting the claimed limitation.
In claims 2 and 12, there is lack of antecedent basis in the claim for “detecting one or more neuromuscular profiles”. Claims 1 and 11, from which claims 2 and 12 depend, respectively, recite “detecting one or more states of a plurality of neuromuscular profiles”. The lack of antecedent basis renders the claims indefinite as to what aspect of claims 1 and 11 is being limited by claims 2 and 12. Clarification is requested.
Claims 3, 8 and 13 recite: “wherein presence and severity of the one or more neuromuscular profiles is determined by the variation in the one or more values.”
The recitation of “presence and severity” of a neuromuscular profile is unclear. As explained in the Examiner’s Interpretation of the term neuromuscular profile above, lacking any special definition of the term “neuromuscular profile” in the Applicant’s Specification and the claims, this term is interpreted herein as information (profile) relating to nerves and muscles (neuromuscular)”. The Applicant is asked to clarify what aspect of information relating to nerves and muscles is being determined as “presence and severity” and, the Applicant is asked to clarify what aspect of a variation in a value provides for the determination of “presence and severity” of information relating to nerves and muscles (neuromuscular profile). Clarification is requested.
In claims 4, 9 and 14 the recitation that the step of scaling a joint model is based on “the one or more actions” lacks antecedent basis in the claim. As explained in the claim interpretation section of non-limiting recitations above, the recitation in claims 4, 9 and 14 of “to extract one or more actions” does not limit the scope of the claims because is directed to an intended outcome of “tracking real world motion of the UUO”. The lack of antecedent basis renders the claims indefinite as to what is the basis for scaling the joint model. Clarification is requested.
In claim 7, there is lack of antecedent basis in the claim for “one or more neuromuscular profiles are detected”. Claim 6, from which claim 7 depends, recites “detect one or more states of a plurality of neuromuscular profiles”. The lack of antecedent basis renders the claim indefinite as to what aspect of claim 6 is being limited by claim 7. Clarification is requested.
Claims 5, 10 and 15 are rejected for depending on a rejected base claim.
35 USC §112(b) Rejection-Response to Arguments
Applicant’s arguments filed on 16 May 2022 have been considered. The rejections indicated above as maintained from the previous Office Action have not been addressed neither by amendment of the claims nor by arguments. In addition to the rejections maintained from the previous Office Action, a new grounds of rejection has been set forth for claims 1-4, 6-9 and 11-14 as necessitated by the claim amendments herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes”, the claims are drawn to processor-implemented method, a system and one or more non-transitory machine readable information storage mediums. As such, the claims fall into one of the four statutory categories of invention.
 (2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental concepts: scaling a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints, parameterizing the scaled joint model using one or more physiologically interpretable model parameters, obtaining a joint cost function (JC), determining a level of the tuning of the one or more physiologically interpretable model parameters, performing a comparison between the plurality of skeletal joints (...) and one or more corresponding model parameters pre-computed for a normal user and detecting one or more states of a plurality of neuro muscular profiles and, to the following abstract idea which encompasses a mathematical concept: optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
Independent Claim 6 (system) is directed to the following abstract ideas which encompass mental concepts: scale a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints, parameterize the scaled joint model using one or more physiologically interpretable model parameters, obtain a joint cost function (JC), determine a level of the tuning of the one or more physiologically interpretable model parameters, perform a comparison between the plurality of skeletal joints (...) and one or more corresponding model parameters pre-computed for a normal user and detect one or more states of a plurality of neuro muscular profiles and, to the following abstract idea which encompasses a mathematical concept: optimize, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
Independent Claim 11 (non-transitory machine readable information storage mediums) is directed to the following abstract ideas which encompass mental concepts: scaling a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints, parameterizing the scaled joint model using one or more physiologically interpretable model parameters, obtaining a joint cost function (JC), determining a level of the tuning of the one or more physiologically interpretable model parameters, performing a comparison between the plurality of skeletal joints (...) and one or more corresponding model parameters pre-computed for a normal user and detecting one or more states of a plurality of neuro muscular profiles and, to the following abstract idea which encompasses a mathematical concept: optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters.
With regard to the step of scaling a joint model, the Applicant’s Specification at paragraph 40 page 15 refers to term “scale” as an equivalent of “personalize” and, at paragraph 54 the Applicant’s Specification describes that the model is scaled “to match the experimentally obtained lengths of the different joints”. As such, the broadest most reasonable interpretation of scaling a joint model, in light of the Specification, is that it requires an adjustment of a model using experimental data which is a process which can be performed mentally or, by pen and paper. With regard to the step of obtaining a joint cost function, the Specification at paragraph 35 describes “the present disclosure assumes the existence of a JC parameterized by states which are optimized by the neuro-mechanical control system for every trajectory of motion”. As such, obtaining a JC function reads on selecting a JC function which can be performed mentally. With regard to the steps of parametrizing the scaled joint model, determining a level of tuning of one or more parameters, performing a comparison between parameters and detecting a neuromuscular profile based on the comparison, these are processes that, under their broadest reasonable interpretation, cover their performance in the mind. The human mind is capable of identifying parameters for a model (parameterizing), determining a level of tuning (level of adjustment) of a parameter, comparing information and detecting a neuromuscular profile (status) from a comparison. In claims 6 and 11 other than reciting one or more hardware processors for performing said process, nothing in the claim elements precludes said steps from practically being performed in the mind.  The step of optimizing, using an inverse optimal control technique, the joint cost function encompasses a mathematical concept as a mathematical calculation as it requires a numerical solution to a control problem. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent Claim 1 (method): obtaining from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
Independent Claim 6 (system): a memory, one or more communication interfaces, one or more hardware processors coupled to the memory and obtain from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
Independent Claim 11 (one or more non-transitory machine readable information storage mediums): one or more hardware processors coupled to the memory and obtaining from a Kinect® sensor, neuro motor data pertaining to a User Under Observation (UUO).
In claims 1, 6 and 11 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In particular, the memory, the communication interfaces (claim 6) and the hardware processors (claims 6 and 11) are generic computer elements recited at a high level of generality and used to implement the abstract ideas. The step of obtaining neuromotor data is a data gathering step (pre-solution activity) wherein said data is used in the scaling, parameterizing, determining, performing a comparison, detecting and optimizing (abstract) steps. In particular, the additional elements do not use the mathematical concept in a specific manner that sufficiently limits the use of said concept to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 2-3, 7-8, 12 and 13 are directed to further limiting the abstract step of detecting a neuromuscular profile, claims 4, 9 and 14 are directed to further limiting the abstract step of scaling the joint model and, claims 5, 10 and 15 are directed to attributes of the physiologically interpretable parameters.
 Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claims 1, 6 and 11 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  Hardware processors, memory devices and communication interfaces are elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). The step of obtaining neuromotor data is well-understood, routine and conventional in the field of neuromotor disorders diagnosis and rehabilitations. Evidence of this fact can be found in Rocha, Ana Patricia, et al. "Kinect v2 based system for Parkinson's disease assessment." 2015 37th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC), IEEE, 2015 (cited in the previous Office Action) under the Introduction section and, in the references cited therein. None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC §101 Rejection-Response to Arguments
Applicant’s arguments filed on 16 May 2022 have been considered. The Applicant asserts the following:
1) That “the claim recites at lest the combination of additional elements of:
scaling a joint model (...); parameterizing the scaled joint model (...); obtaining a joint cost function (JC) (...); optimizing, using and inverse optimal control technique (...); determining a level of tuning (...); performing a comparison (...); and detecting one or more sates of a plurality of neuromuscular profiles (...)” and then adds that “although each of the steps analyzed individually may be viewed as mere pre-or post-solution activity, the claim as a whole is directed to a particular a technical solution for sensory motor profiles detection technique”. The Applicant then concludes that “the claims as whole integrates the abstract idea into a practical application”.
It is respectfully submitted that these arguments are not persuasive. Contrary to the Applicant’s assertions, none of the steps referred to by the Applicant are elements in addition but rather, they constitute abstract ideas. In the instant case, the elements in addition to the recited abstract ideas include obtaining neuro-motor data (as in claims 1, 6 and 11), a memory, one or more communication interfaces and one or more hardware processors (as in claim 6). The step of obtaining neuro-motor data does not integrate the abstract ideas of scaling, parametrizing, obtaining a joint cost function, optimizing, determining, performing a comparison and detecting a state because this step is a data-gathering step, nominally related to the main process which does not use or apply the abstract ideas in any meaningful manner. The memory, the communication interfaces and the processor are generic computer elements recited at a high level of generality. Node of these elements use or apply the abstract ideas in any meaningful manner. The Applicant is directed to the MPEP 2106.04(d) that describes the limitations  the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application. These limitations include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
2) That “taking all the claim elements individually, or in combination, the claim as a whole amount to significantly more that an abstract idea of itself”.
It is respectfully submitted that this argument is not persuasive. The determination under Step 2(B) of the patent-eligibility requires an evaluation of whether the claimed addition elements, taken individually and in combination are well-understood, routine and conventional. In the instant case, as explained herein, the obtaining neuro-motor data (as in claims 1, 6 and 11), memories, communication interfaces and hardware processors (as in claim 6), when evaluated individually and as a combination, are well-understood, routine and conventional in the field of neuromotor disorders diagnosis and rehabilitations. Herein, the Applicant has not provided any arguments to rebut the Examiner’s conclusion that these elements are well-understood, routine and conventional in the field or, nor has the Applicant provided any arguments explaining why the evidence provide by the Examiner to support this conclusion does not support the Examiner’s position. The Applicant is directed to MPEP 2106.05(I) for limitations that that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception.
The rejection herein has been maintained.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-4, 6-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berret B, Chiovetto E, Nori F, Pozzo T (2011) Evidence for Composite Cost Functions in Arm Movement Planning: An Inverse Optimal Control Approach. PLoS Comput Biol 7(10): e1002183 (hereinafter Berret, cited in the previous office action).
The rejection herein is maintained from the previous Office Action.
Berret teaches methods for characterizing arm kinematics based on a model which includes the torque and angles of the shoulder and the elbow joints (Abstract; page 2, col. 1 under Data collection and processing/ Motion analysis and Figure 3). 
With regard to claims 1, 6 and 11, Berret teaches a processor-implemented method, comprising: (as in claim 1), a system comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to:  (as in claim 6) and one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: (as in claim 11) 
obtaining (as in claims 1 and 11) and obtain (as in claim 6) from a Kinect® sensor, neuro-motor data pertaining to a User Under Observation (UUO) (as in claims 1, 6 and 11) (page 4, col. 1 under Data collection and processing/Materials). Berret teaches recording arm and head motion data by means of a motion capture system (Vicon®, Oxford, UK). 
wherein the neuro-motor data comprises information pertaining to a plurality of skeletal joints specific to one or more actions being performed by the UUO (302) (as in claims 1, 6 and 11) (page 2, col. 2 under Materials and Methods/ Reaching-to-a-bar task; page 4, col. 1-2 under Data collection and processing/Motion analysis and Figure 3). Berret teaches that the data is acquired while the participants perform a task and, Berret teaches that the data pertains to arm joints.
scaling (as in claims 1 and 11) and scale (as in claim 6) a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints (304) to match one or more experimentally obtained lengths of the plurality of skeletal joints (as in claims 1, 6 and 11) (page 5, col. 1-2 under Modeling and Table 1). Berret teaches that the experimental measurements are used to approximate a two-joint rigid body model moving in the vertical plane as the arm model.
parameterizing (as in claims 1 and 11) and parameterize (as in claim 6) the scaled joint model using one or more physiologically interpretable model parameters (306) (as in claims 1, 6 and 11) (page 5, col. 1-2 under Inverse optimal control; page 6 col. 1 and Table 1). Berret teaches parametrization to obtain a joint cost function (equation 4), which is defined in terms of weighting vector. Berret teaches that the elements of the weighting vector include eight biologically plausible costs as shown in Table 1 and, which are defined in terms of joint angles, joint torques and motor commands (page 6, col. 1). As such, Berret teaches “physiologically interpretable model parameters” as the elements of the weighting vector.
obtaining a joint cost function (JC) from parametrizing the scaled joint model (as in claims 1, 6 and 11) (page 5 col. 1 and 2 under Inverse optimal control).
optimizing (as in claims 1 and 11) and optimize (as in claim 6), using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters (308) (as in claims 1, 6 and 11) (page 5 col. 1 and 2; page 6 col. 1 and 2). Berret teaches formulating the inverse OCP corresponding to the cost in terms of a measured/experimental trajectory of the arm (page 5 col. 2; page 6 col. 1), finding the best match between the optimal trajectory and a measured trajectory (page 6, col. 2) and finding a best fitting weighting vector (page 9 col. 2). 
determining (as in claims 1 and 11) and determine (as in claim 6) a level of the tuning of the one or more physiologically interpretable model parameters based on the optimized joint cost function (310) (as in claims 1, 6 and 11) (page. 10 col. 2 and Figure 6). Berret teaches determining the contribution of the elements of the weighting vector.
performing (as in claims 1 and 11) and perform (as in claim 6) a comparison between using the one or more tuned physiologically interpretable model parameters between the plurality of skeletal joints specific to one or more actions being performed by the UUO and one or more corresponding model parameters pre-computed for a normal user (NU) (312) (as in claims 1, 6 and 11) (page 7, col. 1-2 under Model vs experimental data comparisons). 
detecting (as in claims 1, 6 and 11) and detect (as in claim 6) one or more states of a plurality of neuromuscular profiles, wherein the neuromuscular profiles are detected when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU) (as in claims 1, 6 and 11). See Figure 10 of Berret, which shows a comparison of experimental data and model parameters pertaining to a joint. As such, Berret teaches detecting a state of a joint or joints.
With regard to claims 2-3, 7-8 and 12-13, see Figure 10 of Berret which shows the parameter variation in both, the experimental data (real data) and the model predictions.
With regard to claims 4, 9 and 14, see Berret at page 2, col. 2 under Materials and Methods/Reaching-to-a-bar task, Figure 2 and page 3, col. 1 under Data collection and processing/Motion analysis. Berret teaches that the data captured pertains to actions performed by a user (pointing movements toward a vertical target bar) and said data is extracted by motion analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berret as applied to claims 1, 6 and 11 above, and further in view of An, K-N. et al.; “Three-Dimensional Kinematics of Glenohumeral Elevation”; Journal of Orthopaedic Research, 9:143-149, 1991 (hereinafter An).
The rejection herein is maintained from the previous Office Action.
As explained in reference to claims 1, 6 and 11 above, Berret teaches the characterization of arm kinematics based on a model and, based on a weighting vector which includes eight biologically plausible costs as shown in Table 1 which are defined in terms of joint angles, joint torques and motor commands (page 6, col. 1). As such, Berret teaches that the one or more physiologically interpretable model parameters comprise one or more applied torques at one or more skeletal joints of the plurality of skeletal joints in the joint model and velocity of motion at the one or more skeletal joints under consideration (as in claims 5, 10 and 15). Berret also teaches that the model of the arm includes parameters pertaining to the shoulder rotation (see Berret page 2, col. 1 under Materials and Methods/Reaching-to-a-bar task, Figure 3 and page 8, col. 2 under Time-course of joint and finger trajectories). 
However, Berret does not teach that the model parameters comprise one or more Euler angles of the one or more skeletal joints (as in claims 5, 10 and 15).
An teaches the study of the three-dimensional glenohumeral joint kinematics during arm elevation (Abstract; page 143 col. 2, page 144 col. 1 and page 145 col. 2 under Kinematic Measurement). An teaches the use of Euler angles to describe the glenohumeral joint rotation based on the concept of Eulerian angles (Abstract and pg. 147, col. 1 under Discussion).
Berret and An are directed to methods for describing arm joint kinematics including the glenohumeral (shoulder) joint.
Thus, Berret and An are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Berret with An. One would have been motivated to do so and had a reasonable expectation of success in doing so because An teaches that the use of Euler angles to describe the glenohumeral (shoulder) joint provides a more precise description of the glenohumeral joint motion (see An pg. 149, col. 1) which is of relevance to Berret who is explicitly directed to a model which relies on the motion of the glenohumeral joint motion for the characterization of the arm movement (see Figure 3 of Berret). 

35 USC §102(a)(1) and 103 Rejection-Response to Arguments
Applicant’s arguments filed on 16 May 2022 have been considered. The Applicant asserts the following:
1) That Berret dos not disclose “performing a comparison using the one or more tuned physiologically interpretable model parameters between the plurality of skeletal joints specific to one or more actions being performed by the UUO and one or more corresponding model parameters pre-computed for a normal user (NU) (312)” and “detecting one or more states of a plurality of neuromuscular profiles, wherein the neuromuscular profiles are detected when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU) based on the comparison (314).”
To support this assertion, the Applicant has incorporated verbatim Barret’s description on page 7 pertaining to the section of “Model versus experimental comparisons” and adds that “on the contrary the present disclosure, proposes to perform based on the level of the tuning, a comparison between the one or more tuned physiologically interpretable model parameters with one or more corresponding model parameters pre-computed (or pre-defined) for a normal user (NU)”. The Applicant then describes other embodiments of the disclosure and concludes that “therefore, it is clearly evident that Berret nowhere teaches about: performing a comparison using the one or more tuned physiologically interpretable model parameters between the plurality of skeletal joints specific to one or more actions being performed by the UUO and one or more corresponding model parameters pre-computed for a normal user (NU). Moreover, Berret is completely silent about: detecting one or more states of a plurality of neuromuscular profiles, wherein the neuromuscular profiles are detected when variations in one or more values associated with the one or more tuned physiologically interpretable model parameters are determined in comparison to the one or more corresponding model parameters pre-computed for the normal user (NU)”.
It is respectfully submitted that these arguments are not persuasive. The Applicant’s arguments are limited to conclusory statements of what Berret purportedly does not teach and to citations of embodiments of the disclosure. The Applicant has not pointed out the reasons why Batter fails to teach the recited limitations, the Applicant has not pointed out the differences between the claimed limitations and Berret’s teaching and the Applicant has not rebutted the Examiner’s interpterion of the claimed limitations based on the issues raised under 35 USC §112(a) and 112(b). The Examiner respectfully submits that Berret teaches these limitations.
2) That  “Berret merely focuses on cost combination hypothesis, and nowhere teaches about: “scaling a joint model for each UUO by identifying the one or more actions performed on the plurality of skeletal joints (304) to match one or more experimentally obtained lengths of the plurality of skeletal joints; parameterizing the scaled joint model using one or more physiologically interpretable mode! parameters (306); obtaining a joint cost function (JC) from parameterizing the scaled joint model; optimizing, using an inverse optimal control technique, the joint cost function, by tuning the one or more physiologically interpretable model parameters (308); determining a level of the tuning of the one or more physiologically interpretable model parameters based on the optimized joint cost function (310);’, as recited in amended claim 1” and that  “in light of the above, Applicant respectfully submits that the amended claim 1 is not disclosed by Berret” and concludes that “the rejection of Claim 1 under §102 based on Berret is in error”.
It is respectfully submitted that these arguments are not persuasive. Berret’s focus on cost combination hypothesis does not preclude the disclosure by Berret to meet each of the claim limitations as indicated by Examiner. As before, the Applicant’s arguments are limited to conclusory statements of what Berret purportedly does not teach without pointing out the reasons why Batter fails to teach the recited limitations.
3) With regard to the rejection of dependent claims 2-5, 7-10, 12-15, none of the arguments presented pertain to limitations of the dependent claims and rather these arguments pertain to limitations in the independent claims which have been addressed in 1 and 2 above. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejections under 35 USC §102 and 35 USC §103 have been maintained.

Citation of Pertinent Prior Art
Jeffrey A. Reinbolt et al; “Determination of patient-specific multi-joint kinematic models through two-level optimization”, Journal of Biomechanics, Volume 38, Issue 3, 2005, Pages 621-626 teaches a two-level optimization approach that simultaneously optimizes joint parameters and motion for multi-joint kinematic models.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631                                                                                                                                                                                         	
/Lori A. Clow/	Primary Examiner, Art Unit 1631